weste“$§'\§l§‘rnl§f&c€ddlsmm
RE |\IED
N(]v 2 0 2018
UNITED STATES DISTRICT CoURT my R‘ MOUE' GLERK
WESTERN DISTRICT oF LouIsIANA BY
LAKE CHARLES DIvISIoN ° "
UNITED sTATES oF AMERICA = CASE No. 2:18-er-0233
vERsUS = JUDGE WALTER
RoNALl) JosEPH GUILLORY ; MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 32] of the Magistrate
Judge and the transcript [doc. 34] previously flled herein, and having thoroughly reviewed the
record, With the defendant having Waived the period for filing objections [doc. 32], and
concurring With the findings of the Magistrate Judge under applicable laW:

IT IS ORDERED that GUILTY PLEA entered by defendant RONALD JOSEPH
GUILLORY on Novernber 15, 2018, before Magistrate Judge Kathleen Kay is ACCEPTED by
the court pursuant to the provisions of F ederal Rule of Criminal Procedure ll.

Shreveport, Louisiana, thls./:’_@ day of '\/v t`(/~{/ lt / \_,.___, 2018.

c wl l é {;: /\_»

' DONALD E. WALTER
UNITED STATES DISTRICT JU])GE

